UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period of to Commission File Number001-34821 Jacksonville Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 36-4670835 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 1211 West Morton Avenue Jacksonville, Illinois (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(217) 245-4111 Indicate by check whether issuer (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period the registrant was required to submit and post such filings). oYesoNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. oLarge Accelerated FileroAccelerated Filer oNon-Accelerated FilerxSmaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of October 31, 2010, there were 1,923,689 shares of the Registrant’s common stock issued and outstanding. JACKSONVILLE BANCORP, INC. FORM 10-Q September 30, 2010 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Income 2 Condensed Consolidated Statement of Stockholders’ Equity 3 Condensed Consolidated Statements of Cash Flows 4-5 Notes to the Condensed Consolidated Financial Statements 6-18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37-38 Item 4.T Controls and Procedures 39 PART II OTHER INFORMATION 40 Item 1. Legal Proceedings 40 Item 1.A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Removed and Reserved 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 EXHIBITS Section 302 Certifications Section 906 Certification PART I – FINANCIAL INFORMATION JACKSONVILLE BANCORP, INC. Item 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Investment securities - available for sale Mortgage-backed securities - available for sale Federal Home Loan Bank stock Other investment securities Loans receivable - net of allowance for loan losses of $2,912,050 and $2,290,001 as ofSeptember 30, 2010 and December 31, 2009 Loans held for sale - net Premises and equipment - net Cash surrender value of life insurance Accrued interest receivable Goodwill Capitalized mortgage servicing rights, net of valuation allowance of $253,589 and $156,442as of September 30, 2010 and December 31, 2009 Real estate owned Deferred income taxes Income taxes receivable Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Other borrowings Advance payments by borrowers for taxes and insurance Accrued interest payable Deferred compensation payable Other liabilities Total liabilities Commitments and contingencies - - Preferred stock, $0.01 par value - authorized 10,000,000 shares;none issued and outstanding - - Common stock, $0.01 par value - authorized 25,000,000 shares; issued 1,923,689 sharesas of September 30, 2010, and 1,987,904 shares as of December 31, 2009 Additional paid-in-capital Retained earnings Less: Treasury stock of 67,087 shares, at cost, as of December 31, 2009 - ) Less: Unallocated ESOP shares ) - Accumulated other comprehensive income Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 1 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Nine Months Ended September 30, September 30, (Unaudited) (Unaudited) INTEREST INCOME: Loans $ Investment securities Mortgage-backed securities Other Total interest income INTEREST EXPENSE: Deposits Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISIONFOR LOAN LOSSES NON-INTEREST INCOME: Fiduciary activities Commission income Service charges on deposit accounts Mortgage banking operations, net Net realized gains on sales of available-for-sale securities Loan servicing fees Other Total non-interest income NON-INTEREST EXPENSE: Salaries and employee benefits Occupancy and equipment Data processing Professional Impairment (recovery) of mortgage servicing rights - - ) Postage and office supplies Deposit insurance premium Other Total non-interest expense INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ NET INCOME PER COMMON SHARE - BASIC $ NET INCOME PER COMMON SHARE - DILUTED $ See accompanying notes to the unaudited condensed consolidated financial statements. 2 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Accumulated Additional Other Total Common Paid-in Treasury Retained Unallocated Comprehensive Stockholders’ Comprehensive (Unaudited) Stock Capital Stock Earnings ESOP Income Equity Income BALANCE, DECEMBER 31, 2009 $ $ $ ) $ $
